Shea, J.
*2431. *242This was an action upon a claim filed by appellant, the town of Francisco, against appellee, the Board of Commissioners of Gibson County. Appellee urges that ap*243pellant has not complied with Buie 22 of this court in the preparation of its brief, therefore the appeal should be dismissed. Neither the amended claim, nor the demurrer thereto, nor the substance of either, is set out in appellant’s brief. Under numerous decisions of both this and the Supreme Court, no question is presented. Pry v. Ramage (1911), 176 Ind. 446, 96 N. E. 385; Korporal v. Ramage (1911), 176 Ind. 484, 96 N. E. 385; Leventhal v. Crampton (1911), 48 Ind. App. 92, 95 N. E. 547; Shrader v. Meyer (1911), 48 Ind. App. 36, 38, 95 N. E. 335; Cleveland, etc., R. Co. v. Bowen (1913), 179 Ind. 142, 100 N. E. 465.
Appeal dismissed.
Note.—Reported in 102 N. E. 877. See, also, 2 Cyc. 1014.